  Case 1:20-cr-00442-EK Document 35 Filed 01/27/21 Page 1 of 2 PageID #: 332


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
JMH                                                  271 Cadman Plaza East
F. #2019R00929                                       Brooklyn, New York 11201




                                                     January 27, 2021


By ECF and FedEx

John Carman, Esq.
666 Old Country Road
Garden City, NY 11530
Email: john@johncarmanlaw.com

               Re:     United States v. Baimadajie Angwang
                       Criminal Docket No. 20-442 (EK)

Dear Mr. Carman:

              Enclosed please find discovery in accordance with Rule 16 of the Federal Rules
of Criminal Procedure. This production supplements the materials provided on December 23,
2020, and January 13, 2021. See ECF Nos. 30, 34. The government also requests reciprocal
discovery from the defendant.

                The materials produced today consist of a disc bearing Bates number
ANGWANG-001460. This disc contains a video of the defendant’s post-arrest invocation of
rights, and his suspension from NYPD service. The disc is password protected, and will be sent
to you by separate cover. Please contact me if you have any issues accessing the materials.

                                         *       *       *

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
  Case 1:20-cr-00442-EK Document 35 Filed 01/27/21 Page 2 of 2 PageID #: 333




the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/ J. Matthew Haggans
                                                    J. Matthew Haggans
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

                                                    Scott A. Claffee
                                                    Trial Attorney, National Security Division
                                                    U.S. Department of Justice
                                                    (718) 254-7000

Enclosure (via FedEx)
cc:    Clerk of the Court (EK) (by ECF) (without enclosures)




                                                2
